Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election of Group I (claims 1-16) in the reply filed on February 24, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 17-20 are withdrawn from further consideration. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On lines 6-7 of claim 1 (step b) of the method, the phrase “defining at least one calibration area associated with at least one of the at least one sensor substance” is indefinite since it is not clear what constitutes being a “calibration area” and what is meant by “associated with”.  It is not clear what structure the “calibration area” has, and what type of relationship between the at least one calibration area and the at least one of the at least one sensor substance constitutes the two being “associated” with one another. Is the at least one calibration area located adjacent to the at least one of the at least one sensor substance so as to be “associated” with it? In addition, it is not clear what the “at least one calibration area” contains. Does the at least one calibration area contain the “at least one variable” of the sample in some known, predetermined amount? 
On line 2 of claim 5, the phrase “the surface” lacks antecedent basis. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 11 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Lieshout et al (WO 2011/138705, submitted in the IDS filed on February 14, 2019).
Van Lieshout et al teach of a method for the calibrated measurement of at least one variable in a sample. The at least one variable of the sample comprises a concentration of a target analyte such as a metabolite, protein or nucleic acid in a sample (claim 4). The method comprises contacting a sensing device 1 for detecting a target analyte 20 in a sample with a sample fluid 6. The sensing device 1 comprises a sensing region 2 used for generating a sensing signal depending on a concentration of the target analyte 20 in the sample, and a reference or calibration region 4 used for generating a reference signal. The reference or calibration region 4 contains a reference element 5 covering the reference region 4, wherein the reference element 5 shields the reference region 4 from contact with the target analyte 20 while allowing fluid 6 in the sample to . 
Claim(s) 1-2 and 4-11 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsiao (US 2012/0189509, submitted in the IDS filed on February 14, 2019).
Hsiao teaches of a method for the calibrated measurement of at least one variable of a sample, wherein the at least one variable of the sample comprises a concentration of a constituent in a sample fluid (claim 4). The method comprises contacting a sample fluid containing a constituent or analyte to be measured with a test strip 100 having a test strip unit 12 (step (a) of claim 1). The test strip unit 12 comprises a reacting region 120, an image calibration region 122, and a plurality of marks 124 for positioning and alignment of the test strip 100 relative to an image capturing unit 14. The reacting region 120 of the test strip unit 12 comprises multiple regions on a strip (i.e. a sensor element, claim 5), wherein the each of the multiple regions has a sensor substance therein which reacts with a different analyte or constituent present in the sample to form a color change (claim 2). The concentration of the analytes or constituents in the sample affect the color of the multiple regions in the reacting region 120, and the resulting color changes of the regions are used to determine the concentration or amount of the analytes in the sample (claims 2 and 4). The image calibration region 122 of the test strip unit 12 includes a color-capturing calibration region 1222. The color-capturing calibration region 1222 includes a plurality of regions having sensor substances therein that produce the colors at least including red, green and blue. Hsiao also teaches that the color-capturing calibration region 1222 can contain standard colors which stand for any known, predetermined concentration of a certain constituent or analyte in the sample (see paragraph 0029 in Hsiao). Therefore, the color-capturing calibration region 1222 can be formed by exposing a sensor substance in each of the regions of the calibration region 1222 to defined ambient conditions, wherein the defined ambient conditions include a predetermined value of a variable (i.e. a known concentration) of . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Van Lieshout et al or Hsiao. For a teaching of Van Lieshout et al and Hsaio, see previous paragraphs in this Office action.
With regards to claims 12-14, Van Lieshout et al and Hsiao fail to teach or fairly suggest recording a plurality of images at different wavelengths of light of the sensor element containing both the sensor and calibration regions, and determining the at least one variable of the sample (i.e. a concentration of one or more analytes in a sample fluid) using image data associated with the calibration region in a first of the images and image data associated with the sensor regions in certain of the other images. However, it would have been obvious to one of ordinary skill in the art to record a plurality of images at different wavelengths of light of the sensor element containing the sensor and calibration regions taught by both Van Lieshout et al and Hsiao since Van Lieshout et al teach that the method steps for the calibrated measurement of at least one variable in a sample can be provided in plural form, thus suggesting that the step of obtaining an image of the sensor element can be performed a plurality of times, and doing so at different 
With regards to claim 16, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the value of the at least one variable of the sample (i.e. a concentration of one or more analytes in a sample fluid) in a space-resolved manner in the methods taught by both Van Lieshout et al and Hsiao since both Van Lieshout et al and Hsiao teach to use a camera (i.e. a CCD camera) to obtain images of the sensor element containing the sensor and calibration regions, and a camera has the ability to cover a respective portion of a sample and thus, the images obtained in the methods taught by Van Lieshout et al and Hsiao intrinsically contain space-resolved data correlated to concentrations. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Stangelmayer et al (US 9,016,573) who teach of a sensor unit and measurement method for measuring a variable of a sample; Riechers et al who teach of an optical sensor for quantitatively determining an analyte in a sample; Stangelmayer (US 9,759,660) who teaches of a sensor assembly and a method for capturing the distribution of at least one variable 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        March 25, 2021